NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CESAR R. AVILA,                                 No.    17-55936

                Petitioner-Appellant,           D.C. No. 5:16-cv-02582-JAK

 v.

MICHAEL CARR, Warden,                           MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Federal prisoner Cesar R. Avila appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 petition for a writ of habeas corpus. We

have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Tablada v.

Thomas, 533 F.3d 800, 805 (9th Cir. 2008), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Avila’s section 2241 petition alleged that his procedural due process rights

were violated because the prison failed to comply with regulations requiring that

an incident report be adjudicated within five working days of issuance. The

district court properly rejected this claim because it is not supported by the law or

the record. Instead, the record is clear that the disciplinary proceedings against

Avila comported with the minimal procedural due process requirements outlined in

Wolff v. McDonnell, 418 U.S. 539, 563-68 (1974).

      We decline to address Avila’s additional challenges to his disciplinary

proceedings because they were not raised in the district court. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We also decline to address the government’s argument that Avila’s failure to

exhaust his administrative remedies precludes habeas relief.

      AFFIRMED.




                                          2                                    17-55936